Title: To Thomas Jefferson from Albert Gallatin, 23 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Treasury Department Decer. 23d 1808
                  
                  It being the duty of the district attorney to decide in the first instance of the propriety of instituting suits for infractions of the revenue and embargo laws, I requested Mr Sanford the dist. atty. for New York to examine the case of the British boats seized last spring by the collector of Niagara. I have now the honor to enclose his answer together with his correspondence with his substitute, by which it appears that, although he is of opinion that there is no cause of forfeiture, he will not, for the reasons which he states, interfere unless he shall receive positive instructions.
                  Under those circumstances, I would not in common cases, give any instructions, but leave the subject to its natural course. As the seizure has become a subject of discussion on national grounds both here and at London, the papers are transmitted for the President’s decision.
                  I have the honor to be with great respect Sir Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               